              Case 3:20-cv-00221 Document 1-14 Filed 07/29/20 Page 1 of 1
                                     EXHIBIT N



                             IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

 EDWIN SORIA                                  §
                                              §
                    Plaintiff,                §
                                              §
 v.                                           §      CAUSE NO.: _______________________
                                              §
 SUNSTATE EQUIPMENT CO., LLC,                 §
 AND TERAX CORPORATION,                       §
                                              §
                    Defendants.               §

                                    CONSENT TO REMOVAL

         Terex Corporation, improperly named as Terax Corporation, hereby consents to removal

of this matter to Federal Court. Terex Corporation preserves and does not waive any rights,

defenses, or responsive pleadings.

                                           Respectfully submitted,

                                           MUNSCH HARDT KOPF & HARR, P.C.


                                           By:
                                                 Clifford L. Harrison
                                                 State Bar No. 09113800
                                                 charrison@munsch.com
                                                 700 Milam, 27th Floor
                                                 Houston, Texas 77002
                                                 (713) 222-4035 Telephone
                                                 (713) 222-1475 Facsimile
                                           ATTORNEY FOR DEFENDANT,
                                           TEREX CORPORATION




4823-1989-1909v.1
